


Exhibit 10.17

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 15, 2007, is by and among THE PEP BOYS -
MANNY, MOE & JACK, a Pennsylvania corporation (the “Borrower”), those Domestic
Subsidiaries of the Borrower identified as a “Guarantor” on the signature
pages hereto (individually a “Guarantor” and collectively the “Guarantors”) and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on behalf of the
Lenders (defined below) under the Credit Agreement (defined below) (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement dated as of
October 27, 2006 (as previously amended or modified and as further amended,
modified, supplemented, or restated from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement, as amended hereby);

 

WHEREAS, the Credit Parties have requested the written consent of all Lenders to
amend certain provisions of the Credit Agreement; and

 

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

 

1.1          New Definition.  The following definition is hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:

 

“First Amendment Effective Date” shall mean February 15 , 2007.

 

1.2          Replacement Definition.  The following definition set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Applicable Percentage” shall mean (a) for Term Loans that are Alternate Base
Rate Loans, 1.00% and (b) for Term Loans that are LIBOR Rate Loans, 2.00%.

 

1.3          Amendment to Section 2.4(c).  Section 2.4(c) of the Credit
Agreement is hereby amended to be Section 2.4(d) and the following new
Section 2.4 (c) shall be inserted in its place:

 

(c)           Call Protection.    Notwithstanding the foregoing, for any
voluntary or mandatory prepayment of all, but not less than all, of the
outstanding Term Loans made prior to the one year anniversary

 

--------------------------------------------------------------------------------


 

of the First Amendment Effective Date with the proceeds of a new institutional
term loan (including a new term loan under this Credit Agreement) entered into
for the primary purpose of benefiting from an applicable percentage that is less
than the Applicable Percentage for the Term Loan as of the First Amendment
Effective Date may only be made if each Lender is paid a prepayment premium of
1.0% of the principal amount of such Lender’s portion of the Term Loan.

 

ARTICLE II

CONDITIONS TO EFFECTIVENESS

 

2.1          Closing Conditions.

 

This Amendment shall become effective as of the date hereof upon satisfaction of
the following conditions (in form and substance reasonably acceptable to the
Administrative Agent):

 

(a)           Executed Amendment.  The Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Credit Parties and the
Administrative Agent.

 

(b)           Executed Consents.  The Administrative Agent shall have received
executed consents, in the form of Exhibit A attached hereto, from all of the
Lenders, in each case authorizing the Administrative Agent to enter into this
Amendment on their behalf.

 

(c)           No Default.  No Default or Event of Default shall have occurred
and be continuing under the Credit Agreement.

 

(d)           Fees.  The Borrower agrees to pay all fees and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the fees and expenses of
Moore & Van Allen PLLC

 

ARTICLE III

MISCELLANEOUS

 

3.1          Amended Terms.  All references to the Credit Agreement in each of
the Credit Documents shall hereafter mean the Credit Agreement as amended by
this Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.

 

3.2          Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows as of the date hereof, after
giving effect to this Amendment:

 

(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s valid and legally binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

--------------------------------------------------------------------------------


 

(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

(d)           The representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).

 

3.3          Acknowledgment of Guarantors.  The Guarantors acknowledge and
consent to all of the terms and conditions of this Amendment and agree that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge the Guarantors’ obligations under the Credit Documents.

 

3.4          Credit Document.  This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.

 

3.5          Entirety.  This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.6          Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart to this Amendment by telecopy or other
electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

3.7          General Release.  In consideration of the Lenders entering into
this Amendment, the Credit Parties hereby release each of the Administrative
Agent, the Lenders, and the Administrative Agent’s and the Lenders’ respective
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Documents on or prior to the date hereof,
except, with respect to any such Person being released hereby, any actions,
causes of action, claims, demands, damages and liabilities arising out of such
Person’s gross negligence or willful misconduct.

 

3.8          GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

3.9          Consent to Jurisdiction and Service of Process; Waivers of Jury
Trial and Consequential Damages.  The jurisdiction, service of process and
waivers of jury trial and consequential damages provisions set forth in Sections
9.14 and 9.17 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Borrower, the Guarantors and the Lenders have caused this
Amendment to be duly executed on the date first above written.

 

BORROWER:

/s/THE PEP BOYS - MANNY, MOE & JACK

 

 

GUARANTORS:

/s/ THE PEP BOYS - MANNY, MOE & JACK OF CALIFORNIA

 

/s/ PEP BOYS - MANNY, MOE & JACK OF DELAWARE, INC.

 

/s/ PEP BOYS - MANNY, MOE & JACK OF PUERTO RICO, INC.

 

/s/ CARRUS SUPPLY CORPORATION

 

/s/ PBY CORPORATION

 

 

ADMINISTRATIVE AGENT

/s/ WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSENT TO FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Consent is given pursuant to the Amended and Restated Credit Agreement,
dated as of October 27, 2006 (as previously amended and modified, the “Credit
Agreement”; and as further amended by the Amendment (as defined below), the
“Amended Credit Agreement”), by and among The Pep Boys -Manny, Moe & Jack, a
Pennsylvania corporation (the “Borrower”), those Domestic Subsidiaries of the
Borrower identified as a “Guarantor” on the signature pages thereto
(individually a “Guarantor” and collectively the “Guarantors”), the certain
banks and financial institutions from time to time party thereto (the “Lenders”)
and Wachovia Bank, National Association, as administrative agent for the Lenders
(the “Administrative Agent”).  Capitalized terms used herein shall have the
meanings ascribed thereto in the Credit Agreement unless otherwise defined
herein.

 

The undersigned hereby approves the amendment of the Credit Agreement effected
by the First Amendment to Amended and Restated Credit Agreement attached as
Exhibit A hereto (the “Amendment”).  The undersigned hereby authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf (and, by
its execution below, the undersigned agrees to be bound by the terms and
conditions of the Amendment and the Credit Agreement).

 

Delivery of this Consent by telecopy shall be effective as an original.

 

A duly authorized officer of the undersigned has executed this Consent as of the
       day of             , 2007.

 

 

                                                                ,

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
